DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10, 12 – 14, and 17 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because:
Claim 1 sets forth a flame-retardant urethane resin composition comprising a polyisocyanate and a polyol compound.  However, a urethane resin is formed by reacting a polyisocyanate and a polyol compound.  Therefore, it is unclear if applicant is intending to set forth a composition for forming a 
Claims 2 – 4 and 12 - 14 set forth "a urethane resin" composed of the polyisocyanate and the polyol compound.  It is unclear if "a" urethane resin refers to the urethane resin recited in the independent claims.  Furthermore, a urethane resin is formed by reacting a polyisocyanate and a polyol compound and therefore is composed of the reaction product of the polyisocyanate and the polyol compound.  For the purposes of further examination, the aforementioned claims have been interpreted as setting forth amounts relative to the total weight of the composition for forming a flame-retardant urethane.
Claims 3, 7, 13, and 17 set forth the amount of trimerization catalyst which is within the range of 0.6 to 10 parts by weight based on 100 parts of the urethane resin composition.  However, from the examples in the specification, this amount (0.6 to 10 parts) appears to be based on 100 parts of the polyol component.  The claims will consequently be interpreted as such.  However, applicant is advised to consider if the amounts of the other ingredients recited in the claims are relative to the total urethane-forming composition or only the polyol component.
There is a lack antecedent basis for “the amount” set forth in Claims 2 – 5, 7 – 9, 12 – 14, and 17 – 19 refers.  For the purposes of further examination, these claims will be interpreted as setting forth the flame-retardant urethane composition comprises the specified ingredients in the recited amount.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 - 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by AU 199959328 to Munzenberger et al.
	Regarding Claims 1 and 5.  Munzenberger et al. teaches a composition for the preparation of a flame-resistant/retardant polyurethane foam comprising a polyisocyanate compound and a polyol compound (Page 1a, Lines 3 - 5).  The composition further comprises a trimerization catalyst which may be an alkali metal salt of a carboxylic acid (Page 12, Line 14 - Page 13, Line 7); a blowing/foaming agent (Page 13, Line 20 – Page 15, Line 18); and a foam stabilizer (Page 17; Lines 8 – 21).  The composition also comprises red phosphorus (Page 15, Line 19 - Page 16, Line 2) and an 
Regarding Claim 2.  Munzenberger et al. teaches the composition of Claim 1 wherein red phosphorus is present in an amount of 0.5 to 22.5% by weight based on the weight of the polyol component (Page 8, Lines 1- 13).  The polyol component may also comprise 0 to 3.4% ammonium polyphosphate or 0 to 5.0% by weight of the alkali metal or alkaline earth metal hydroxide (Page 21, Line 19 - Page 22, Line 6).  In the inventive example, red phosphorus is provided in an amount of 7.6% by weight of the polyol component and ammonium polyphosphate in an amount of 3.2% by weight of the polyol component (Table 1).  Munzenberger et al. teaches the isocyanate and polyol are provided in amounts sufficient to achieve an isocyanate index of between 1.4 and 3.0 to 1 (Page 18, Lines 13 - 20).  Therefore, based upon the isocyanate index and data provided in Tables 1 and 2, the total amount of additive can be calculated to be roughly 5.5 to 7.4 parts by weight per 100 parts of the total composition comprising polyol and isocyanate.  The total amount of red phosphorus can be calculated to be roughly 3.9 to 5.2 parts by weight per 100 parts of the total composition comprising polyol and isocyanate.
Regarding Claim 3.  Munzenberger et al. teaches the composition of Claim 1.  In the inventive example, the trimerization catalyst (potassium acetate) is present in an amount of 0.7 weight of the polyol component (Table 1).
Regarding Claim 4.  Munzenberger et al. teaches the composition of Claim 1.  In the inventive example, the polyol component comprises 0.9 weight percent water, 18.5 weight percent 1,1,1,2-tetrafluoroethane, and 0.4 weight percent methyl ether as foaming agents (19.8 weight percent), corresponding to a total of 19.8 weight percent foaming agent in the polyol component.  Munzenberger et al. teaches the isocyanate and polyol are provided in amounts sufficient to achieve an isocyanate index of between 1.4 and 3.0 to 1 (Page 18, Lines 13 - 20).  Therefore, based upon the isocyanate index and data provided in Tables 1 and 2, the total amount of foaming agent can be calculated to be roughly 10 to 14 parts by weight per 100 parts of the total composition comprising polyol and isocyanate.  
Regarding Claim 6.  Munzenberger et al. teaches the composition of Claim 1 wherein the isocyanate and polyol are provided in amounts sufficient to achieve an isocyanate index of between 1.4 and 3.0 to 1 (140 to 300) (Page 18, Lines 13 - 20).  
Regarding Claim 7.  Munzenberger et al. teaches the composition of Claim 2.  In the inventive example, the trimerization catalyst (potassium acetate) is present in an amount of 0.7 weight percent of the polyol component (Table 1).
Regarding Claims 8 and 9.  Munzenberger et al. teaches the composition of Claim 2.  In the inventive example, the polyol component comprises 0.9 weight percent water, 18.5 weight percent 1,1,1,2-tetrafluoroethane, and 0.4 weight percent methyl ether as foaming agents (19.8 weight percent), corresponding to a total of 19.8 weight 
Regarding Claim 10.  Munzenberger et al. teaches the composition of Claim 9 wherein the isocyanate and polyol are provided in amounts sufficient to achieve an isocyanate index of between 1.4 and 3.0 to 1 (140 to 300) (Page 18, Lines 13 - 20).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11 - 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AU 199959328 to Munzenberger et al.
	Regarding Claims 11 and 15.  Munzenberger et al. teaches a method of producing a flame-resistant/retardant polyurethane foam (Page 1a, Lines 3 - 5).  The 
Munzenberger et al. does not expressly teach first mixing the red phosphorus and ammonium polyphosphate or metal hydroxide prior to mixing with the polyol compound.  However, it has been held that a selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In Re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04(IV)(C))
Regarding Claim 12.  Munzenberger et al. teaches the method of Claim 11 wherein red phosphorus is present in an amount of 0.5 to 22.5% by weight based on the weight of the polyol component (Page 8, Lines 1- 13).  The polyol component may also comprise 0 to 3.4% ammonium polyphosphate or 0 to 5.0% by weight of the alkali metal or alkaline earth metal hydroxide (Page 21, Line 19 - Page 22, Line 6).  In the inventive example, red phosphorus is provided in an amount of 7.6% by weight of the polyol component and ammonium polyphosphate in an amount of 3.2% by weight of the polyol component (Table 1).  Munzenberger et al. teaches the isocyanate and polyol are 
Regarding Claim 13.  Munzenberger et al. teaches the method of Claim 11.  In the inventive example, the trimerization catalyst (potassium acetate) is present in an amount of 0.7 weight of the polyol component (Table 1).
Regarding Claim 14.  Munzenberger et al. teaches the method of Claim 11.  In the inventive example, the polyol component comprises 0.9 weight percent water, 18.5 weight percent 1,1,1,2-tetrafluoroethane, and 0.4 weight percent methyl ether as foaming agents (19.8 weight percent), corresponding to a total of 19.8 weight percent foaming agent in the polyol component.  Munzenberger et al. teaches the isocyanate and polyol are provided in amounts sufficient to achieve an isocyanate index of between 1.4 and 3.0 to 1 (Page 18, Lines 13 - 20).  Therefore, based upon the isocyanate index and data provided in Tables 1 and 2, the total amount of foaming agent can be calculated to be roughly 10 to 14 parts by weight per 100 parts of the total composition comprising polyol and isocyanate.  
Regarding Claim 16.  Munzenberger et al. teaches the method of Claim 11 wherein the isocyanate and polyol are provided in amounts sufficient to achieve an isocyanate index of between 1.4 and 3.0 to 1 (140 to 300) (Page 18, Lines 13 - 20).  
Regarding Claim 17.  Munzenberger et al. teaches the method of Claim 12.  In the inventive example, the trimerization catalyst (potassium acetate) is present in an amount of 0.7 weight of the polyol component (Table 1).
Regarding Claims 18 and 19.  Munzenberger et al. teaches the method of Claim 17.  In the inventive example, the polyol component comprises 0.9 weight percent water, 18.5 weight percent 1,1,1,2-tetrafluoroethane, and 0.4 weight percent methyl ether as foaming agents (19.8 weight percent), corresponding to a total of 19.8 weight percent foaming agent in the polyol component.  Munzenberger et al. teaches the isocyanate and polyol are provided in amounts sufficient to achieve an isocyanate index of between 1.4 and 3.0 to 1 (Page 18, Lines 13 - 20).  Therefore, based upon the isocyanate index and data provided in Tables 1 and 2, the total amount of foaming agent can be calculated to be roughly 10 to 14 parts by weight per 100 parts of the total composition comprising polyol and isocyanate.  
Regarding Claim 20.  Munzenberger et al. teaches the method of Claim 19 wherein the isocyanate and polyol are provided in amounts sufficient to achieve an isocyanate index of between 1.4 and 3.0 to 1 (140 to 300) (Page 18, Lines 13 - 20).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 6 of U.S. Patent No. 10,280,275 in view of AU 199959328 to Munzenberger et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  The claims of U.S. Patent No. 10,280,275 differ from the instant claims in that they do not specify the particular type of trimerization catalyst which may be used.  However, Munzenberger et al. teaches alkali metal salts of carboxylic acids may be used as trimerization catalysts in the preparation of a flame retardant polyurethane resin (Page 12, Line 14 - Page 13, Line 7).  At the time of invention, it would have been obvious to a  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Munzenberger et al. shows that alkali metal salts of carboxylic acids are known in the art to be suitable trimerization catalysts for the preparation of flame retardant polyurethane resins.

Claims 1 - 20 are ejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1- 6 of U.S. Patent No. 10,633,480 in view of AU 199959328 to Munzenberger et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  The claims of U.S. Patent No. 10,633,480 differ from the instant claims in that they do not specify the particular type of trimerization catalyst which may be used.  However, Munzenberger et al. teaches alkali metal salts of carboxylic acids may be used as trimerization catalysts in the preparation of a flame retardant polyurethane resin (Page 12, Line 14 - Page 13, Line 7).  At the time of invention, it would have been obvious to a person of ordinary skill in the art to use an alkali metal salt of a carboxylic acids as the  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Munzenberger et al. shows that alkali metal salts of carboxylic acids are known in the art to be suitable trimerization catalysts for the preparation of flame retardant polyurethane resins.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 8 of U.S. Patent No. 10,676,559.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  It is clear that all the elements of instant Claims 1 - 20 are found in Claims 1 - 8 of U.S. Patent No. 10,676,559, as instant Claims 1 - 20 fully encompass Claims 1 - 8 of U.S. Patent No. 10,676,559.  The difference between instant Claims 1 - 20 and Claims 1 - 8 of U.S. Patent No. 10,676,559 lies in the fact that the patent claims include more elements, e.g. specific species of bromine-containing flame retardant and particular amounts of red phosphorus and trimerization catalyst, and are thus much more specific.  Thus, the invention of Claims 1 - 8 of U.S. Patent No. 10,676,559 is in effect a "species" of the "generic" invention of the instant claims.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since instant Claims 1 - 20 are anticipated by Claims 1 - 8 of U.S. Patent No. 10,676,559, they are not patentably distinct from these claims.

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2018/0265620 also pertains to flame retardant urethane resin compositions comprising red phosphorus, as well as phosphoric acid esters, phosphate-containing flame retardants, bromine-containing flame retardants, boron-containing flame retardants, antimony-containing flame retardants, and metal hydroxides.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768